Citation Nr: 0809077	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, to include PTSD.  In a June 2000 decision, the 
Board found that new and material evidence had been received 
to reopen the previously denied claim, and remanded the claim 
for additional development.  In June 2003, the appellant 
appeared at a Board videoconference hearing.  In an April 
2006 decision, the Board denied the appeal.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an August 2007 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision be vacated and remanded; an August 2007 Court 
order granted the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of an 
incident which occurred during the summer of 1975 while he 
was stationed at the Wildflecken training area in Germany.  
(Although various spellings of this location are noted in the 
record, the Board has verified from military sources on the 
internet that "Wildflecken" is the correct spelling.)  He 
did not serve in combat, and, for non-combat stressors, the 
veteran's assertions alone are insufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Moran v. 
Principi, 17 Vet. App. 149 (2003); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The RO attempted to verify the veteran's claimed stressor on 
more than one occasion, but the U.S. Armed Services Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) responded that the 
information provided was not specific enough to enable 
verification.  However, in the joint motion for remand, the 
parties agreed that, in essence, none of the requests for 
verification of the claimed stressor contained an accurate 
and complete statement of all available, potentially relevant 
facts.  As a result it could not be concluded that there was 
no reasonable possibility that additional assistance would 
aid in substantiating the claim, and, therefore, the duty to 
assist was not satisfied.  For instance, the reported 
incident involved members of the 54th Engineer Battalion, not 
the 5th, and the specific location of Wildflecken, rather 
than the whole of Germany, may help JSRRC target a more 
meaningful search.  

In addition, if the JSRRC is able to corroborate the 
veteran's claimed stressor, the veteran should be afforded a 
VA examination, to determine whether he has PTSD related to 
that stressor.

As a final matter, the vacated decision was signed by a 
Veterans Law Judge who conducted a videoconference hearing in 
June 2003.  The law requires that the Veterans Law Judge who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. 
§ 20.707.  However, that Veterans Law Judge is no longer 
employed by the Board.  Therefore, the veteran should be 
informed that, while not required, he may, if he desires, 
testify at another Board hearing.  38 C.F.R. § 20.717.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that the Veterans 
Law Judge who conducted the June 2003 
hearing is no longer employed by the 
Board, but that he has a right to another 
Board hearing, if he so desires, although 
an additional hearing is not required.  
Inform him of the types of Board hearings, 
and afford him an opportunity to respond.  
(However, the stressor verification 
development requested in the following 
paragraph may be initiated prior to the 
veteran's response, as it is mandated by 
the Court.)   

2.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  Request any information that 
might corroborate the veteran's alleged 
stressor, and provide the JSRCC with, at a 
minimum, the following information:
*	The veteran served on active duty from 
September 1973 to August 1975 in the U.S. 
Army.
*	From March 4, 1974, to August 25, 1975, 
he was assigned to Company A of the 54th 
Engineer Battalion in Wildflecken, 
Germany.
*	His occupational specialty during this 
time was Combat Engineer (also described 
in the military records as Pioneer and 
Construction Specialist).
*	The claimed stressor is that during the 
summer of 1975, he had to clean up the 
remains of three U.S. soldiers who had 
been killed in a tank accident at the 
Wildflecken training area, during a 
training or practice exercise.  The 
accident involved an explosion inside of a 
tank, possibly from an ammunition 
backfire, killing three soldiers whom the 
veteran can only identify as a Lieutenant, 
a Specialist 4, and a Specialist 3, of 
Company C of the 54th Engineer Battalion, 
also located at Wildflecken. 
The JSRCC should be asked to provide any 
information which tends to verify this 
event.  In addition, if there is no 
evidence of such an event, or if the JSRCC 
cannot either verify or disprove the 
existence of the event, a statement to 
this effect should be provided.  

3. If, and only if, an in-service stressor 
event is verified, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is as 
likely as not that he has PTSD (under DSM-
IV criteria) related to the verified 
event(s) in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The complete rationale 
for all opinions expressed should be 
provided.  It would be helpful if the 
physician would use the following language 
in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim for service 
connection for an acquired psychiatric 
disability, to include PTSD.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



